Title: To George Washington from James McHenry, 7 July 1796
From: McHenry, James
To: Washington, George


        private.
       
        
          Sir
          Philadelphia 7 July 1796.
        
        Since I had the honour of writing you, the Chevalier Freire’s Secry has called to inform me, that the extreme heat of the weather had induced Madam Freire, to induce Chevalier Friere to postpone the projected visit to Mount Vernon till September. You will not therefore I presume have the pleasure of seeing them.
        Mr Pickering has mentioned to me, that such of the materials as are not wanted for the three frigates now building, may be employed in the construction of the frigate promised to the Dey of Algiers. If it should be determined so to use the materials, and to commence the building before the meeting of Congress, will it belong to the department of war or department of State to have her built and equipped? From the laws instituting the two departments it would seem to fall under the duties specified as appertaining to the former, so far at least as respects building and equippment.
        I do not wish to have new duties assigned to me; but if matters relative to vessels of war belongs to the department of war, (of which you will judge in looking over the laws instituting the several departments) it might possibly give rise to remarks, were it to be assigned to a different one. Should you think however that it comes more properly within the duties of the department of State, than that of war I shall be perfectly satisfied.
        I do not know that Mr Pickering has formed any opinion on this question, or that it has even occured to him; and I do not wish it to pass beyond yourself that I have suggested any doubt on the subject; because, it would look (which is very remote from the truth) as if I was either desirous to have the management of the building, or was jealous of encroachments on the department.
        You have no doubt read the accounts of the success of the

French arms in Sardinia. I am disposed to think that what has happened there will produce a peace with the Emperor. With the sinceresent respect and attachment, I have the honour to be Sir Your ob. st
        
          James McHenry
        
      